Citation Nr: 1121163	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-15 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a degenerative spine disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A. Barner, Law Clerk






INTRODUCTION

The Veteran served on active duty from January 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

A Travel Board hearing was scheduled for January 2011; however, the Veteran failed to appear on the scheduled date, and failed to provide an explanation regarding his absence.  Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a degenerative spine disability.  Service connection may be awarded for any disability which is due to or the result of injury or disease incurred in service.  38 C.F.R. § 3.303 (2010).

In his December 2006 VA examination the Veteran discussed treatment he had received since service.  The Veteran asserted that he received chiropractic care starting in 1976 from Dr. Wolf who is now deceased, such that his records are no longer available.  The Veteran, however, also stated that he received chiropractic care from Dr. Doxie of Galt, California, starting in the 1980s.  Such records should be obtained. 

The Veteran also explained that Dr. Weiser, an orthopedic surgeon ordered a magnetic resonance imaging (MRI) in regards to his degenerative spine disability.  This MRI is not of record, and should be obtained.

In addition, the evidence of record shows that the Veteran underwent a laminectomy in 2003 at St. Joseph's Hospital.  The corresponding hospital records are absent from the record, and should be obtained.  

In August 2006, the Veteran indicated that he had received benefits from the Office of Workers' Compensation for his degenerative spine disability since 2001.  Then, in the December 2006 VA examination, there were contradictory statements regarding his receipt of disability benefits.  Specifically, in the reported history section of the examination report the Veteran was noted to deny any workers' compensation claim related specifically to a low back disability.  In the section discussing the effects of the Veteran's back disability on his current employment, however, it was noted that he reported receiving disability benefits from California due to his severe back pain.  As such, Workers' Compensation records of the claimed disability could help to substantiate the Veteran's claim, and should be associated with the claims file.  See Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

In a letter received in April 2007, H. Hashimoto, M. D., wrote regarding the Veteran's degenerative spine disability.  Dr. Hashimoto contended that the Veteran had not been obese prior to or after his surgery.  This was a direct response to the VA examiner who in his December 2006 examination report had listed several factors related to back disabilities, one of which included obesity.  Dr. Hashimoto further explained that although the Veteran did not claim a back disability within one year of separating from service, he had a back injury during service, and such trauma could be the inciting factor in developing arthritic disease years later, as well as degenerative disc disease.  As such, Dr. Hashimoto opined that it was possible the Veteran's current back condition could be related to the injury sustained during service.  As the Veteran's representative has emphasized, the Veteran was seen by Dr. Hashimoto for approximately 20 years, and his private treatment records should be obtained. 

Because there are outstanding, potentially pertinent, private medical and disability records which are referenced in the record, the Veteran's claim has not been adequately developed, and remand is required for full compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The RO should request that the Veteran complete authorization forms for the private medical records, and inform him that he may authorize the release of such records or obtain them and submit them to VA himself.  

Although the Veteran was afforded a VA examination in December 2006, because there are outstanding records pertaining to the Veteran's degenerative spine disability, and because the examiner listed possible general factors for low back pain without discussing their specific applicability to the Veteran and his degenerative spine disability, the Veteran should be afforded a new examination to obtain further opinion as to the etiology of his degenerative spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the appellant with an examination in a service connection claim, the examination must be adequate); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion). 

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records should be requested and associated with the claims file.  If they are not existent or otherwise unavailable, then a notation to that effect should be inserted in the claims file.

2.  Outstanding Workers' Compensation disability records must also be obtained.  If these records are unobtainable, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile, and the Veteran must be provided proper notice.

3.  The Veteran should be provided records release and authorization forms to obtain his private medical records, including those from Dr. Hashimoto, Dr. Doxie, Dr. Weiser, and St. Joseph's Hospital.  In addition, the Veteran should be notified that he may authorize VA to obtain the records, or in the alternative, he may obtain the records himself and submit them to VA.  If a records release is completed and returned to VA, the RO should obtain these records from the aforementioned facility.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile. 

4.  Following receipt of all outstanding medical and disability records, the Veteran should be afforded a VA medical examination for the purpose of determining the etiology of his degenerative spine disability.  The claims file must be furnished to the examiner for review in connection with the examination.  After examining the Veteran and reviewing his medical history, the examiner should provide an opinion as to whether it is at least as likely as not that any current degenerative spine disability is due to disease or injury during the Veteran's service.  The examiner should provide a rationale for all conclusions reached.

5.  After undertaking any additional development deemed appropriate, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


